NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 06a0903n.06
                            Filed: December 18, 2006

                                   Nos. 05-4064/05-4065/05-4066

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

    MARYANNE OLYNYK,

          Plaintiff-Appellant,
                                                         ON APPEAL FROM THE UNITED
    v.
                                                         STATES DISTRICT COURT FOR THE
                                                         NORTHERN DISTRICT OF OHIO
    CRA OCCUPATIONAL HEALTH,
    INC., and DAIMLERCHRYSLER
                                                                         OPINION
    CORP.,

          Defendants-Appellees.
    _________________________________


Before: DAUGHTREY and MCKEAGUE, Circuit Judges; and REEVES, District Judge.*

         PER CURIAM. Maryanne Olynyk brought this action against the Defendants-Appellees,

CRA Occupational Health, Inc. and DaimlerChrysler Corp., for alleged violations of the

Americans with Disabilities Act in connection with the Defendants’ termination of her

employment at the DaimlerChrysler plant in Toledo, Ohio. The district court granted the

Defendants’ motion for summary judgment because Olynyk failed to file a valid charge of

discrimination with the Equal Employment Opportunity Commission within the statutory period.




*
         The Honorable Danny C. Reeves, United States District Judge for the Eastern District of Kentucky,
sitting by designation.

                                                   -1-
       After a careful review of the record, the parties’ briefs and the applicable law, we are

convinced that the district court correctly determined that Olynyk’s intake questionnaire could

not be construed as a valid charge within the meaning of Title VII because Olynyk did not

manifest her intent to activate the machinery of Title VII. Thus, we find that the district court

properly concluded that the Defendants were entitled to summary judgment on Olynyk’s claims

and decline to reach the remaining issues raised by the parties on appeal and cross-appeal.

Because the district court’s opinion accurately sets out the law governing this issue and clearly

states the reasons for its conclusion, issuance of a more lengthy opinion in this case would not

serve a useful purpose.

       Accordingly, we AFFIRM the judgment of the district court.




                                               -2-